Opinion issued March 31, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00116-CV
                            ———————————
              IN RE RONALD DWAYNE WHITFIELD, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ronald Dwayne Whitfield, is a vexatious litigant subject to a prefiling

order. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a). Whitfield requested

permission from the local administrative judge of Harris County, Texas to file two

new actions, including: (1) a lawsuit to set aside as void the order of termination of

Whitfield’s parental rights in trial court cause number 2017-02559J and (2) a lawsuit

against the Harris County Sheriff’s Office for injuries Whitfield alleged he sustained

in connection with an incident involving a Harris County Sheriff’s deputy on or
around February 18, 2018. On January 28, 2022, the local administrative judge

entered two orders denying each of Whitfield’s two requests for permission to file

the actions. On February 22, 2022, Whitfield filed a petition for writ of mandamus

with this Court challenging the administrative court’s orders denying his requests.

See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(f).

      Whitfield’s petition for writ of mandamus is denied. Any pending motions

are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                        2